ASSET PURCHASE AGREEMENT

        This Asset Purchase Agreement (the “Agreement”) is made as of July 31,
2007, by and among VERI-TEK INTERNATIONAL, CORP. (“Buyer”), a Michigan
corporation, and GT DISTRIBUTION, LLC, a Delaware limited liability company
(“Parent”), SCHAEFF LIFT TRUCK INC., an Illinois corporation (“Schaeff Lift
Truck”), CRANE & MACHINERY, INC., an Illinois corporation (“Crane & Machinery”
and with Parent and Schaeff Lift Truck, the “Sellers”), MANITEX, INC., a Texas
corporation (“Manitex”) and MANITEX LIFTKING, ULC, an Alberta unlimited
liability company (“Liftking” and with Manitex, the “Buyer Subsidiaries”).


PREAMBLE

        WHEREAS, the Sellers are engaged in, among other things, the Noble
Forklift Production (as defined below) at the Sellers facilities including those
located at 7402 W. 100th Place, Bridgeview, Illinois (“Facilities”); and

        WHEREAS, Buyer desires to purchase from the Sellers, and the Sellers
desire to sell to Buyer, substantially all of the assets of the Sellers that are
used, held for use or acquired or developed for use in connection with the Noble
Forklift Production, upon the terms and subject to the conditions set forth in
this Agreement; and

        WHEREAS, capitalized terms used herein are defined in the text. An index
of such terms is attached to the end of this Agreement.

        NOW, THEREFORE, in consideration of the foregoing and the
representations, warranties, covenants, agreements and conditions set forth in
this Agreement, and intending to be legally bound, the parties agree as follows:


AGREEMENT

ARTICLE I.
DEFINITION OF NOBLE FORKLIFT PRODUCTION

        As used in this Agreement, the term “Noble Forklift Production” means
the assembly, marketing, distribution, sale, maintenance, overhaul and repair of
the Noble Forklift product line of the Sellers. The term “Noble Forklift
Production” shall include, without limitation, all operations carried on by the
Sellers related to products or services associated by trade name or otherwise
with the Noble Forklift Production.

ARTICLE II.
PURCHASE AND SALE OF ASSETS

        2.01  Transfer of Assets. Upon the terms and subject to the conditions
set forth in this Agreement, the Sellers shall, on the Closing Date, sell,
convey, assign, transfer and deliver to Buyer, and Buyer shall, on the Closing
Date, purchase and acquire from the Sellers, all of the assets, rights,
properties, claims, contracts, business and goodwill of the Sellers (of every
kind, nature, character and description, whether real, personal or mixed,
tangible or intangible, accrued, contingent or otherwise, wherever situated)
used, held for use or acquired or developed for use in the Noble Forklift
Production (collectively, the “Purchased Assets”), including without limitation:

--------------------------------------------------------------------------------

  (a) Tangible Personal Property. All machinery, equipment, and tooling
(including off-premises tooling) listed on Schedule 2.01(a) plus all supplies
and materials, and other items of tangible personal property.


  (b) Inventory. All inventories of raw materials, work-in-process and finished
goods (including all such in transit, whether to or from the Sellers), and all
spare, service and repair parts, supplies and components held for sale, together
with related packaging materials (collectively, the “Inventory”).


  (c) Intellectual Property. All of the Sellers’ worldwide rights in, to and
under: (a) all patents, trademarks, service marks, logos, corporate and trade
names, domain names and registered copyrights, and all applications therefor,
source codes, programs, designs, trade secrets, web sites, employee covenants
regarding confidentiality, non-competition and inventions and all shop rights,
in each case which are owned, licensed or used by the Sellers (together with all
inventions, discoveries, techniques, processes, methods, formulae, designs,
computer software, trade secrets, confidential information, know-how and ideas
which are owned, licensed or used by the Sellers), (b) all licenses or other
agreements pursuant to which any Person has the right to use any Intellectual
Property owned by the Sellers and (c) all licenses or other agreements pursuant
to which the Sellers have the right to use any Intellectual Property owned by
others(collectively, “Intellectual Property”).


  (d) Business Agreements. Subject to Section 2.05, all of the Sellers’ rights
in, to and under (i) the Business Agreements described in Schedules 4.15, 4.17
or 4.19, (ii) all other Business Agreements entered into by the Sellers in the
ordinary course of the Noble Forklift Production in compliance with the terms of
this Agreement that are of the type or kind required to be disclosed in
Schedule 4.15, 4.17 or 4.19 but are not disclosed because they fall below the
minimum threshold amount, term or materiality of the disclosures required by the
terms of Section 4.15, 4.17 or 4.19 to be set forth in such schedules and (iii)
those Business Agreements that the Sellers erroneously did not disclose in
Schedules 4.15, 4.17 or 4.19 if Buyer delivers written notice to Parent (the
“Sellers Representative”) indicating that Buyer will accept the Sellers’ rights
in, to and under such Business Agreements, in each case other than the Excluded
Business Agreements (collectively, the “Assumed Business Agreements”). The term
“Business Agreements” as used in this Agreement means all contracts, agreements,
leases, licenses, purchase orders, sales orders, commitments and obligations
relating to the Noble Forklift Production to which the Sellers are a party
relating to the Noble Forklift Production or by which its Noble Forklift
Production or assets are bound.


  (e) Permits. All licenses, permits, approvals, certifications, consents and
listings issued by or obtained from a Governmental Entity (collectively, the
“Business Permits”).


-2-

--------------------------------------------------------------------------------

  (f) Literature. All advertising material, sales literature, promotional
literature, catalogs and similar or related materials.


  (g) Records and Files. All books, records, files or other embodiments of
information, including all diagrams, prints, surveys, drawings, maintenance
schedules and other records, data and materials, whether relating to past or
current operations and which do not relate exclusively to Excluded Assets or
Excluded Liabilities.


  (h) Accounts Receivable. All notes, drafts, accounts receivable (including
unbilled receivables) and other rights to payment and the full benefit of all
security for such rights to payment, including all accounts receivable arising
from goods shipped or sold or services rendered to the Sellers’ customers
(collectively, the “Accounts Receivable”).


  (i) General Intangibles. All advance payments, prepaid items and expenses, all
rights of offset and credits, all causes of action, claims, demands, rights and
privileges against third parties (including manufacturer and seller warranties
of any goods or services provided to the Sellers), all attorney-client
privileges and rights related thereto and all other intangible rights and
assets, including all goodwill associated with the Noble Forklift Production and
the Purchased Assets.


        2.02  Excluded Assets. Notwithstanding anything to the contrary in
Section 2.01, the Sellers shall not sell, convey, assign, transfer or deliver to
Buyer, and Buyer shall not purchase or acquire from the Sellers, the following
assets of the Sellers (collectively, the “Excluded Assets”):

  (a) Corporate Franchise. Any rights in or to any of the Sellers’ franchise to
be a limited liability company or corporation, as the case may be, and its
organizational documents, minute books, membership books and other records
relating to its existence and capitalization.


  (b) Equity Interests. Any equity interest in the Sellers or in any
corporation, limited liability company, partnership or other entity in which any
of the Sellers own an equity interest (including any equity interest in an
Affiliate of the Sellers).


  (c) Consideration. The consideration to be delivered by Buyer to the Sellers
pursuant to this Agreement and all other rights of the Sellers under this
Agreement and the other Transaction Documents.


  (d) Cash. Any cash, cash equivalents and bank accounts of the Sellers.


  (e) Tax Credits and Records. Any refunds or credits with respect to any Taxes
paid or incurred by the Sellers, together with any related interest received or
due from the relevant taxing authority, any prepaid Taxes, all Tax Returns and
other records relating to Taxes of the Sellers and any other rights to Taxes of
the Sellers.


  (f) Pension and Welfare Plans. All Pension Plans and Welfare Plans and all
rights thereunder. “Pension Plan” means any “employee pension benefit plan” as
defined in Section 3(2) of ERISA which is maintained for past or present
employees of any of the Sellers or with respect to which any of the Sellers has
any current or potential liability, including without limitation any withdrawal
liability. “Welfare Plan” means (i) any “employee welfare benefit plan” as
defined in Section 3(1) of ERISA which is maintained for past or present
employees of any of the Sellers or with respect to which any of the Sellers has
any current or potential liability and (ii) any other plan or program maintained
for past or present employees of any of the Sellers, including without any
limitation health insurance plan, life insurance plan, option plan, bonus plan,
savings plan or severance plan.


-3-

--------------------------------------------------------------------------------

  (g) Excluded Business Agreements. All Business Agreements and rights
thereunder to the extent that such Business Agreements or rights constitute an
Excluded Liability (“Excluded Business Agreements”).


  (h) Insurance. All insurance policies and rights thereunder, except to the
extent of rights thereunder to recover for losses arising out of Purchased
Assets or Assumed Liabilities.


        2.03  Assumed Liabilities. Upon the terms and subject to the conditions
set forth in this Agreement, on the Closing Date, Buyer shall assume and agree
to pay, perform and discharge, as and when due, the following, and only the
following, Liabilities of the Sellers relating to the Purchased Assets:

  (a) Contractual Liabilities. Those Liabilities of the Sellers arising from and
after the Closing Date under and pursuant to the Assumed Business Agreements.


  (b) Liabilities Under Permits and Licenses. Those Liabilities of the Sellers
arising from and after the Closing Date under any of the Business Permits
described in Schedule 4.15 that are assigned to Buyer at the Closing.


  (c) Warranty Liabilities. Those Liabilities of the Sellers to service, repair,
or replace products constituting part of the Noble Forklift Production on or
before the Closing Date (i) to the extent required and limited by the Sellers’
standard written warranty for such products or services set forth in
Schedule 4.23 given by the Sellers in the ordinary course of the Noble Forklift
Production business, but excluding any consequential, special or incidental
damages, damages based on lost profits or other Liabilities incidental to the
failure of such products or services to conform to the applicable warranties and
excluding all Liabilities arising from, caused by or arising out of any actual
or alleged defective design in any product that was made, designed,
manufactured, assembled, installed, sold, leased or licensed or any service that
was performed by the Sellers or any of its predecessors (collectively, the
“Assumed Warranty Liabilities”).


  (d) Product Liability. Claims made for injury to person, damage to property or
other damage arising from, caused by or arising out of the design, manufacture,
assembly, installation, marketing, sale, lease or license of any product
constituting part of the Noble Forklift Production (whether or not any such
products are shipped before or after the Closing).


-4-

--------------------------------------------------------------------------------

  (e) Recalls. Any Liability arising from, caused by or arising out of any
obligation to implement any replacement, field, fix, retrofit, modification or
recall campaign with respect to any product that was made, designed,
manufactured, assembled, installed, sold, leased or licensed that constitutes
part of the Noble Forklift Production (whether or not any such products are
shipped before or after the Closing).


  (f) Trade Payables. Any Liability for those certain trade payables of the
Sellers set forth on Schedule 4.11.


  (g) Employee Obligations. Liability of Sellers for the severance obligations
set forth on Schedule 2.03(g).


The assumption of and agreement by Buyer to pay, perform and discharge, as and
when due, the Assumed Liabilities shall not prohibit Buyer from contesting with
any third party the amount, validity or enforceability of any of the Assumed
Liabilities.

        2.04  Excluded Liabilities. Except as and to the extent specifically set
forth in Section 2.03, Buyer is not assuming any Liabilities of the Sellers. Any
Liability or portion thereof which is not specifically assumed by Buyer
hereunder is referred to as an “Excluded Liability”. Without limitation, and
notwithstanding the provisions of Section 2.03, Buyer is not assuming, and the
Sellers shall not be deemed to have assigned or otherwise transferred to Buyer,
any of the following Liabilities of the Sellers:

  (a) Transaction Expenses. Any Liability incurred in connection with this
Agreement and the other documents or instruments to be executed and delivered by
any party pursuant hereto and the transactions contemplated hereby and thereby.


  (b) Indebtedness. Any Liability arising from or related to obligations for
borrowed money owed or guaranteed by the Sellers (including obligations under
capital leases) or that is secured by any assets of the Sellers or any shares of
the capital stock or other equity or ownership interests of the Sellers or any
other Liabilities relating to the purchase of capital assets, including
Liabilities arising under any loan agreement, promissory note, letter of credit,
guarantee agreement, finance lease or other evidence of indebtedness of the
Sellers.


  (c) Taxes. Any Liability for Taxes, including, without limitation, any
Liability for Taxes applicable to, imposed upon or arising out of the sale or
transfer of the Purchased Assets to Buyer and the other transactions
contemplated hereby, including any income, transfer, sales, use, gross receipts
or documentary stamp Taxes and all penalties and interest related thereto.


  (d) Insured Claims. Any Liability that would otherwise constitute an Assumed
Liability to the extent covered by any insurance policy of the Sellers in effect
prior to the Closing, but only to the extent the Sellers receive or, if it had
properly asserted a claim, would have received proceeds thereunder.


-5-

--------------------------------------------------------------------------------

  (e) Litigation Matters. Any Liability relating to any litigation.


  (f) Infringements. Any Liability for infringement of the Intellectual Property
rights of others.


  (g) Liability for Breach. Any Liability for any breach or failure by the
Sellers to perform any of the Sellers’ covenants, agreements, representations or
warranties contained in, or made pursuant to, any contract, agreement or
covenant, whether or not assumed hereunder, including any breach arising from
assignment without the consent of third parties of the Assumed Business
Agreements unless such breach is waived in writing by Buyer prior to the
Closing.


  (h) Liabilities Regarding Affiliates. Any Liability to the Sellers’ current or
former Affiliates, any liability, in whole or in part, created by, arising out
of or related to the business or operations of the Sellers’ current or former
Affiliates, or for which any of the Sellers’ current or former Affiliates might
be liable (whether or not jointly with the Sellers).


  (i) Violation of Laws or Orders. Any Liability for any violation of or failure
to comply with any federal, state, municipal, county, local, foreign or other
statute, law, ordinance, rule or regulation (collectively, “Governmental Rules”)
or with any order, writ, injunction, judgment, plan or decree (collectively,
“Governmental Orders”) of any court, arbitrator, department, commission, board,
bureau, agency, authority, instrumentality or other body, whether federal,
state, municipal, county, local, foreign or other (collectively, “Governmental
Entities”).


  (j) Employee Claims. Any Liability relating to or arising out of any
employment action or practice in connection with the employment or termination
of employment of any persons currently or formerly employed or seeking to be
employed by the Sellers, including Liabilities based upon breach of employment
or labor contract, employment discrimination, wrongful termination, wage and
hour or health and safety requirements, workers’ compensation, constructive
termination, failure to give reasonable notice or pay in lieu of notice,
severance or termination pay or the Consolidated Omnibus Budget Reconciliation
Act, as amended (“COBRA”), the Employee Retirement Income Security Act of 1974,
as amended (“ERISA”), the Worker Adjustment Retraining Notification Act of 1988,
as amended (the “WARN Act”), or the National Labor Relations Act, as amended, or
any equivalent state, municipal, county, local, foreign or other Law.


  (k) Employee Obligations. Any Liability under any Pension Plan, Welfare Plan
or other rights or Liabilities of any employee of the Sellers.


-6-

--------------------------------------------------------------------------------

  (l) Environmental Liabilities. Any Liability arising out of, related to or
incurred in connection with any pollution, threat to the environment, exposure
to or manufacture, processing, distribution, use, treatment, generation,
transport or handling, disposal, emission, discharge, storage or release of a
Hazardous Substance that (i) arises out of the Sellers’ or any previous owner’s
or operator’s, ownership, operation or occupancy of the Noble Forklift
Production, the Facilities or any properties and assets being transferred to
Buyer (whether owned, leased or otherwise held or utilized), including any
failure to comply with any Environmental Rule, or (ii) occurred or existed on or
before the Closing Date, or (iii) arose out of conditions or circumstances that
existed on the Closing Date and which were caused by the Persons listed in
clause (i) above (collectively, “Environmental Liabilities”). “Environmental
Rule” means any Governmental Rule that relates to Hazardous Substances,
pollution or protection of the environment, natural resources or public health,
including without limitation any Governmental Rule relating to the generation,
use, processing, treatment, storage, release, transport or disposal of Hazardous
Substances and any common laws of nuisance, negligence and strict liability
relating thereto, together with all rules, regulations and orders issued
thereunder, as any of the same may be amended. “Hazardous Substance” means any
substance that constitutes, in whole or in part, a pollutant, contaminant or
toxic or hazardous substance or waste under, or the generation, use, processing,
treatment, storage, release, transport or disposal of which is regulated by, any
Governmental Rule.


  (m) Successor Liabilities. Any Liability that any person or entity seeks to
impose upon Buyer by virtue of any theory of successor liability, including
Liabilities relating to environmental matters, any Pension Plan or Welfare Plan,
Taxes, labor and employment matters, COBRA, ERISA, the Code, WARN Act or as a
result of Buyer’s failure to comply with any bulk transfer or similar Law.


The Sellers shall pay, perform and discharge, as and when due, all of the
Excluded Liabilities.

        2.05  Nonassignable Contracts and Rights. Notwithstanding anything to
the contrary in this Agreement, no Business Agreements, Business Permits,
properties, rights or other assets of the Sellers shall be deemed sold,
transferred or assigned to Buyer pursuant to this Agreement if the attempted
sale, transfer or assignment thereof to Buyer without the consent or approval of
any other person or entity would be ineffective or would constitute a breach of
contract or a violation of any Governmental Rule or Governmental Order or would
in any other way adversely affect the rights of the Sellers (or Buyer as
transferee or assignee), and such consent or approval is not obtained at or
prior to Closing. In such case, to the extent possible, (a) the beneficial
interest in or to such Business Agreements, Business Permits, properties, rights
or assets (collectively, the “Beneficial Rights”) shall in any event pass at the
Closing to Buyer under this Agreement; and (b) pending such consent or approval,
Buyer shall discharge the obligations of the Sellers under such Beneficial
Rights (to the extent such obligations are Assumed Liabilities) as agent for the
Sellers, and the Sellers shall act as Buyer’s agent in the receipt of any
benefits, rights or interest received from the Beneficial Rights. If requested
by Buyer, each of the Sellers shall use its best efforts to obtain and secure
all consents and approvals that may be necessary to effect the legal and valid
sale, transfer or assignment of the Business Agreements, Business Permits,
properties, rights or assets underlying the Beneficial Rights to Buyer without
any change in any of the material terms or conditions of such Business
Agreements, Business Permits, properties, rights or assets. The Sellers shall
make or complete such transfers as soon as reasonably possible and cooperate
with Buyer in any other reasonable arrangement designed to provide for Buyer the
benefits of such Business Agreements, Business Permits, properties, rights and
assets, including enforcement at the cost and for the account of Buyer of any
and all rights of the Sellers against the other party thereto arising out of the
breach or cancellation thereof by such other party or otherwise, and to provide
for the discharge of any Liability under such Business Agreements, Business
Permits, properties, rights or assets, to the extent such Liability constitutes
an Assumed Liability. If and to the extent an arrangement reasonably acceptable
to Buyer with respect to Beneficial Rights cannot be made, then Buyer, upon
written notice to the Sellers Representative, shall have no obligation with
respect to any such Business Agreement, Business Permit, property, right or
other asset, and such Business Agreement, Business Permit, property, right or
other asset shall not be deemed to be a Purchased Asset and the related
Liability shall not be deemed an Assumed Liability.

-7-

--------------------------------------------------------------------------------

ARTICLE III.
PURCHASE PRICE

        3.01  Purchase Price. The purchase price for the Purchased Assets shall
be (a) the assumption of the Assumed Liabilities; (b) cancellation and release
of Parent’s obligation to Manitex, a wholly owned subsidiary of Buyer, in the
aggregate principal amount of $3,874,118 together with any interest thereon as
of the Closing; (c) cancellation and release of Crane & Machinery’s obligation
to Manitex under that certain note payable with an original principal amount of
$998,221 and having an outstanding balance as of the Closing of $830,024.94
together with any interest thereon; (d) satisfaction of trade payables owing by
Schaeff Lift Truck to Liftking as of the Closing in the amount of $252,795.00;
minus (e) trade payables owing by Liftking to Parent as of the Closing in the
amount of $737,836.74, which shall be cancelled and released (collectively, the
“Purchase Price”).

        3.02  Allocation of Purchase Price. The amount of the aggregate Purchase
Price shall be allocated among the Purchased Assets (or groups of such assets)
for all purposes (including all tax and financial accounting purposes) in
accordance with the applicable provisions of Section 1060 of the Code, and the
parties agree that the fair market value of the Purchased Assets (or groups of
such assets) shall be determined by appraisals conducted by Buyer following the
Closing (the “Purchase Price Allocation”). Each party shall file all Tax Returns
(including amended returns and claims for refund) in a manner reflecting the
Purchase Price Allocation. The parties shall each execute and timely file a Form
8594 consistent with the Purchase Price Allocation, after exchanging mutually
acceptable drafts of such form (and any equivalent state, municipal, county,
local, foreign or other forms Tax forms). Notwithstanding the foregoing, Buyer’s
cost for the Purchased Assets may differ to the extent necessary to reflect
Buyer’s capitalized acquisition costs for the Purchased Assets.

ARTICLE IV.
REPRESENTATIONS AND WARRANTIES OF SELLERS

        Each of Parent, Schaeff Lift Truck and Crane & Machinery hereby
represents and warrants to Buyer as follows:

        4.01  Subsidiaries. Crane & Machinery is a wholly-owned subsidiary of
Parent. Schaeff Lift Truck is a wholly owned subsidiary of Crane & Machinery.

-8-

--------------------------------------------------------------------------------

        4.02  Power and Authority. Each of the Sellers has the necessary power
and authority to own its assets and to conduct its business as presently
conducted. Each of the Sellers has all power and authority necessary to execute,
deliver and perform the Transaction Documents to which it is a party, including,
without limitation, any approval of its members required by applicable
Governmental Rules.

        4.03  Execution and Enforceability. This Agreement has been, and on the
Closing Date the other Transaction Documents to which the Sellers are a party
will be, duly and validly executed and delivered by such party and constitute
(or upon such execution and delivery will constitute) legal, valid and binding
obligations of the Sellers and enforceable against the Sellers in accordance
with their respective terms.

        4.04  No Breach, Default, Violation or Consent. The execution, delivery
and performance by the Sellers of the Transaction Documents to which each is a
party do not and will not:

  (a) violate the Certificate of Formation, Operating Agreement, Articles of
Incorporation or Bylaws, as applicable, of the Sellers;


  (b) breach or result in a default (or an event which, with the giving of
notice or the passage of time, or both, would constitute a default) under,
require any consent under, result in the creation of any Lien on the assets of
the Sellers under or give to others any rights of termination, acceleration,
suspension, revocation, cancellation or amendment of any Business Agreement or
Business Permit;


  (c) breach or otherwise violate any Governmental Order which names any of the
Sellers or is directed to any of the Sellers or any of its respective assets;


  (d) violate any Governmental Rule; or


  (e) require any consent, authorization, approval, exemption or other action
by, or any filing, registration or qualification with, any Person.


        4.05  Ownership and Control. The authorized capitalization of Parent,
the issued and outstanding membership interest units of Parent and the record
holders of such issued and outstanding membership interest units are as set
forth on Schedule 4.05.

        4.06  Financial Matters.

  (a) The Sellers have previously delivered to Buyer correct and complete copies
of (i) the audited consolidated balance sheet as of December 31, 2006 (“12-31-06
Balance Sheet”), and the related statements of income, retained earnings and
cash flows of the Sellers as of and for its fiscal years then ended, including
the footnotes thereto, and (ii) the unaudited consolidated and individual
interim balance sheets and statements of income, retained earnings and cash
flows of the Sellers as of and for the five months ended May 31, 2006 (“Current
Financial Statements” and, together with the items described in clause (i)
above, “Financial Statements”). The Financial Statements shall include segment
reporting with such detail and transparency as to fairly present the assets and
liabilities constituting the Noble Forklift Production. Except as set forth on
Schedule 4.06, the Financial Statements fairly present the financial condition
of the Sellers as of the end of the periods covered thereby and the results of
their operations and the changes in their financial position for the periods
covered thereby, and were prepared in accordance with GAAPapplied on a
consistent basis throughout the periods covered thereby subject, in the case of
the Financial Statements referred to in clause (ii) above and the Current
Financial Statements, to year-end audit adjustments and the lack of footnotes
and other presentation items.


-9-

--------------------------------------------------------------------------------

  (b) Except as and to the extent otherwise disclosed in the Current Financial
Statements or on the Schedules hereto (to the extent that the type and nature of
the Liability is clearly and fairly disclosed on such Schedule), the Sellers
have no Liabilities relating to the Noble Forklift Production of any kind,
whether direct or indirect, fixed or contingent or otherwise, other than
(i) executory obligations under Business Agreements which are not required to be
set forth in the Current Financial Statements in accordance with GAAP and
(ii) liabilities incurred in the ordinary course of business, consistent with
past practice, since May 31, 2006 (“Financial Statement Date”). As used in this
Agreement, “Liability” means any direct or indirect indebtedness, guaranty,
endorsement, claim, loss, damage, deficiency, cost, expense, obligation or
responsibility, fixed or unfixed, known or unknown, asserted or unasserted,
liquidated or unliquidated, secured or unsecured.


  (c) Internal Accounting Controls. The Sellers maintain a system of internal
accounting controls sufficient to provide reasonable assurance that (i)
transactions are executed in accordance with management’s general or specific
authorizations, (ii) transactions are recorded as necessary to permit
preparation of financial statements in conformity with GAAP and to maintain
asset accountability, (iii) access to assets is permitted only in accordance
with management’s general or specific authorization, and (iv) the recorded
accountability for assets is compared with the existing assets at reasonable
intervals and appropriate action is taken with respect to any differences.


  (d) Independent Auditors. All auditors who have expressed opinions with
respect to the Financial Statements are independent as such term is described in
Rule 2-01 of Regulation S-X promulgated by the Securities and Exchange
Commission.


        4.07  Tax Matters. Except as otherwise disclosed on Schedule 4.07:

  (a) all returns, declarations, reports and information statements with respect
to Taxes which are required to be filed by or on behalf of the Sellers with any
governmental entity (collectively, “Tax Returns”) have been properly prepared
and timely filed, and when filed, were true, correct and complete in all
material respects;


  (b) the Sellers have paid, or have made adequate reserves on the balance
sheets contained in the Current Financial Statements for the payment of, all
taxes, charges, fees, levies and assessments (whether computed on a separate,
consolidated, combined, unitary or other basis) relating to the Noble Forklift
Production, including without limitation all income, sales and use, ad valorem,
transfer, gains, profits, excise, franchise, real and personal property, gross
receipts, capital stock, production, net worth, business and occupation,
disability, social security, employment, payroll, license, estimated, stamp,
custom duties, severance and withholding taxes or charges, imposed by any
governmental entity, and any interest or penalties thereon (collectively,
“Taxes”), attributable to periods preceding or ending with the Financial
Statement Date;


-10-

--------------------------------------------------------------------------------

  (c) since the Financial Statement Date, the Sellers have not incurred any
Taxes relating to the Noble Forklift Production other than Taxes incurred in the
ordinary course of business consistent in type and amount with past practices of
the Sellers;


  (d) to the Sellers’ knowledge, there are no proposed assessments of any
additional Taxes relating to the Noble Forklift Production against the Sellers
by any governmental entity or (whether or not reserved against);


  (e) the Sellers are not currently being audited by any governmental entity,
and no such audit is pending or, to the Sellers’ knowledge, threatened;


  (f) the Sellers have not been given any currently effective waiver or
extension of any period of limitation governing the time of assessment or
collection of any Tax relating to the Noble Forklift Production; and


  (g) the Sellers are not a party to any Tax allocation, Tax sharing or similar
agreement with any other Person relating to the Noble Forklift Production.


        4.08  Accounts Receivables. All Accounts Receivable reflected on the
balance sheet contained in the Current Financial Statements, and all Accounts
Receivable that have arisen since the Financial Statement Date, (a) arose out of
arm’s length transactions actually made in the ordinary course of business, (b)
are not in dispute, and (c) are current and collectible without set off,
discount or counterclaim. No Person has any Lien on any of the Accounts
Receivable and no request or agreement for deduction or discount has been made
with respect to any Accounts Receivable. The Sellers have no knowledge that any
of its customers has indicated its unwillingness to pay any Accounts Receivable.
Schedule 4.08 contains an aged schedule of accounts receivable reflected on the
balance sheet contained in the Current Financial Statements.

        4.09  Inventory. All Inventory reflected on the balance sheet contained
in the Current Financial Statements is valued in accordance with GAAP at the
lower of cost (on the basis of FIFO) or market. All Inventory purchased since
the Financial Statement Date consists of a quality and quantity usable and
saleable in the ordinary course of business. Except as set forth in Schedule
4.09, all Inventory is located at, or is in transit to or from, the Sellers’
Facility. Except as set forth in Schedule 4.09 (which contains a description of
any exceptions and related amounts), (i) all work-in-process contained in
Inventory constitutes items in process of production pursuant to Business
Agreements entered into (including orders taken) in the ordinary course of
business by regular customers of the Sellers, and (ii) no valid grounds exist
for any set off of amounts billable to such customers on the completion of the
Business Agreements to which work-in-process relates. All work-in-process
consists of a quality ordinarily produced in accordance with the requirements of
Business Agreements to which such work-in-process relates. The Sellers will have
on hand as of the Closing such quantities of Inventory as are reasonably
required to continue the Noble Forklift Production of the Sellers immediately
after the Closing consistent with past practice.

-11-

--------------------------------------------------------------------------------

        4.10  Litigation. Except as otherwise disclosed on Schedule 4.10, there
is no pending or, to the Sellers’ knowledge, threatened investigation, action or
proceeding effecting the Purchased Assets or Noble Forklift Production. To the
Sellers’ knowledge, no event has occurred or action taken that is reasonably
likely to result in any of the foregoing (other than litigation that relates
exclusively to Excluded Liabilities hereunder).

        4.11  Absence of Certain Changes and Events. Except as otherwise
disclosed on Schedule 4.11, since January 1, 2007:

  (a) the Sellers have not incurred any obligation or Liability relating to the
Noble Forklift Production except for normal trade obligations incurred in the
ordinary course of business and other obligations which do not require the
expenditure of more than $5,000


  (b) no casualty, loss or damage has occurred with respect to any Purchased
Assets having a value of $5,000 in the aggregate that is not covered by
insurance;


  (c) the Sellers have not sold, transferred or otherwise disposed of any of its
properties or assets or any interest therein used in the Noble Forklift
Production, or agreed to do any of the foregoing, except for sales of inventory
in the ordinary course of business;


  (d) the Sellers have not waived or released any of its rights with respect to
its Noble Forklift Production or the Purchased Assets or permitted any of such
rights to lapse, which would affect the payment or receipt of funds in excess of
$5,000 with respect to any item or series or related items;


  (e) there has not been any material change in the financial or Tax accounting
principles or methods of the Sellers, except to the extent required by GAAP;


  (f) the Sellers have not introduced any material change with respect to the
Noble Forklift Production; and


  (g) no event not in the ordinary course of business has occurred, and no
condition exists, which could reasonably be expected to have a material adverse
effect on the Noble Forklift Production.


        4.12  Title to and Condition of Properties.

  (a) Marketable Title. Schaeff Lift Truck has good and marketable fee title or
leasehold title (as applicable) to all of the Purchased Assets, free and clear
of all mortgages, liens (statutory or otherwise), security interests, claims,
pledges, licenses, equities, options, conditional sales contracts, assessments,
levies, easements, covenants, conditions, reservations, encroachments,
hypothecations, equities, restrictions, rights-of-way, exceptions, limitations,
charges, possibilities of reversion, rights of refusal or encumbrances of any
nature whatsoever (collectively, “Liens”) except for Liens listed on
Schedule 4.12. At the Closing, Buyer will receive good and marketable fee title
or leasehold title (as applicable) to all of the Purchased Assets, free and
clear of all Liens other than Liens marked as “Permitted Liens” on Schedule
4.12. Except as set forth in Schedule 4.12, the Sellers are not using, in the
current conduct of the Noble Forklift Production, any properties, rights or
assets that are not owned, licensed or leased by it.


-12-

--------------------------------------------------------------------------------

  (b) Condition. All tangible assets (real and personal) constituting Purchased
Assets and currently used in the Noble Forklift Production are in good operating
condition and repair, ordinary wear and tear excepted.


        4.13  Constituent Documents and Governmental Rules. Each of the Sellers
is in compliance with (a) its charter, operating agreement and bylaws, as
applicable (correct and complete copies of which have been delivered to Buyer)
and (b) all Governmental Rules applicable to the Sellers or to the Noble
Forklift Production or the Purchased Assets.

        4.14  Governmental Orders. Schedule 4.14 sets forth a correct and
complete list of all Governmental Orders relating to the Noble Forklift
Production or the Purchased Assets which are currently in effect and which name
the Sellers or are directed to the Sellers or any of the Noble Forklift
Production or the Purchased Assets. The Sellers are in compliance with all such
Governmental Orders.

        4.15  Business Permits. Schedule 4.15 sets forth a correct and complete
list of all Business Permits which have been obtained by the Sellers relating to
the Noble Forklift Production and are currently in effect and indicates for each
whether any consent or other action is required in order for the same to remain
in full force and effect following the Closing. Such Business Permits have been
validly acquired, are in full force and effect and represent all licenses,
permits, approvals, certifications, consents and listings issued by or obtained
from a Governmental Entity that are necessary under applicable Governmental
Rules for the Sellers to conduct the Noble Forklift Production as currently
conducted and to own, occupy or use the Purchased Assets. The Sellers are in
compliance with all such Business Permits.

        4.16  U.S. Government Contracts.

  (a) The Sellers are not a party, either as a prime contractor or as a
subcontractor in connection with the Noble Forklift Production, to any contract
with the United States government or any agency or instrumentality thereof other
than contracts with respect to which it is exempt from submission and/or
certification of cost or pricing data as defined in the Truth in Negotiations
Act.


  (b) Except as described in Schedule 4.16, the Sellers have not received any
United States government business in calendar years 2006 or 2007 under
restricted, small business or other set aside programs (for companies with fewer
than 1,000 employees).


        4.17  Intellectual Property. Schedule 4.17 sets forth a correct and
complete list of (a) all Intellectual Property used or held for use in the Noble
Forklift Production which is registered with any Governmental Entity and all
applications therefor and (b) all licenses for Intellectual Property used or
held for use in the Noble Forklift Production to which the Sellers are a party
(excluding “shrink-wrapped” software applications which are generally available
to the public). The Sellers have the lawful right to use all of such
Intellectual Property and no such use infringes upon the lawful rights of any
other Person. To the Sellers’ knowledge, no Person is using any such
Intellectual Property in a manner which infringes upon the lawful rights of the
Sellers. The Intellectual Property constitutes all intellectual property
necessary for the Sellers to conduct the Noble Forklift Production as currently
conducted. Except pursuant to the licenses referred to above, the Sellers pay no
royalties or other consideration for the right to use such Intellectual Property
owned by others. The Sellers have maintained the confidentiality of all such
Intellectual Property to the extent necessary to maintain its proprietary rights
therein. All software used by the Sellers in the Noble Forklift Production or
installed on any computer owned or used by the Sellers in the Noble Forklift
Production is subject to valid, fully paid licenses.

-13-

--------------------------------------------------------------------------------

        4.18  Insurance. Schedule 4.18 sets forth a correct and complete list of
all insurance policies relating to the Noble Forklift Production of which the
Sellers are the owner, insured, loss payee or beneficiary and indicates for each
such policy any pending claims thereunder. The Sellers have delivered true,
correct and complete copies of each insurance policy set forth on Schedule 4.18
to Buyer, and each such policy is legal, valid, binding, enforceable and in full
force and effect with respect to the Sellers and, to the Sellers’ knowledge,
with respect to the other parties thereto. Schedule 4.18 indicates each
insurance policy as to which (i) the coverage limit has been reached or (ii) the
total incurred losses to date equal 75% or more of the coverage limit. Except as
otherwise disclosed on Schedule 4.18: (a) the Sellers have not received any
notice, with respect to pending claims, that it has failed to give any notice or
present any such claim under any such policy in a timely fashion or as otherwise
required by such policy; (b) all premiums under such policies which are due and
payable have been paid in full; (c) since January 1, 2007, the Sellers have not
received notice of any increase in the premium under, cancellation or
non-renewal of any such policy; and (d) there is no claim by the Sellers pending
under any such policy as to which coverage has been questioned, denied or
disputed by the underwriters of such policies. The insurance policies set forth
on Schedule 4.18 are sufficient for compliance by the Sellers with all
requirements of Governmental Rules and all Business Agreements.

        4.19  Other Business Agreements. Schedule 4.19 sets forth a correct and
complete list of all Business Agreements other than (a) Business Agreements
listed on any of Schedules 4.15, or 4.17, and (b) Business Agreements involving
the payment by or to the Sellers, or creating any liability of the Sellers, of
less than $2,500 (or, in the case of open purchase orders, $5,000) over the term
thereof. Except as set forth on Schedule 4.19:

  (a) Purchase Commitments. The Sellers have no Business Agreements for the
purchase of Inventory items that, together with amounts on hand, constitute more
than six (6) months normal usage or that are at an excessive price.


  (b) Sales Commitments. The Sellers have no Business Agreements that aggregate
in excess of $50,000 (or, in the case of open purchase orders, $25,000) to any
one customer or group of affiliated customers; provided, that, in the case of
open purchase orders listed on the attachments to Schedule 4.19, this
representation and warranty is made as of the date of such attachments. The
Sellers have no Business Agreements for sales except those made in the ordinary
course of business at arm’s length. The backlog of existing orders and sales
orders of the Sellers, as of May 31, 2007, is set forth in Schedule 4.19, all of
which represent bona fide orders taken in the ordinary course of business.


-14-

--------------------------------------------------------------------------------

  (c) Leases. The Sellers (whether as lessor or lessee) have no contracts for
the lease or use of personal property which require payments by or to the
Sellers in excess of $10,000 over the term thereof.


  (d) Governmental Contracts. The Sellers have no Business Agreement with any
governmental entity whether federal, state, municipal, county, local, foreign or
other.


        4.20  Status of Business Agreements. Each Business Agreement is in full
force and effect and is enforceable against the Sellers and, to the Sellers’
knowledge, the other parties thereto, in accordance with its terms. The Sellers
are in compliance with each such Business Agreement. To the Sellers’ knowledge,
all other parties to such Business Agreements are in compliance with the terms
thereof. Except as otherwise disclosed on Schedule 4.20, no consent or other
action is required in order for such Business Agreements to remain in full force
and effect following the Closing. Such Business Agreements constitute all
material contracts, agreements, leases, licenses, commitments and purchase
orders necessary for the Sellers to conduct the Noble Forklift Production
business as currently conducted by Sellers.

        4.21  Transactions with Related Parties. Except as otherwise disclosed
on Schedule 4.21, (a) none of the customers, suppliers, distributors or sales
representatives of the Sellers are Related Parties; (b) none of the Purchased
Assets are owned or used by or leased to any Related Parties; (c) no Related
Party is a party to any Business Agreement; and (d) no Related Party provides
any legal, accounting or other services to the Sellers. For purposes of this
Section 4.21, Buyer shall not be deemed a Related Party.

        As used in this Agreement the following terms have the following
meanings:

        “Affiliate” of a Person means any other Person who controls, is
controlled by or is under common control with such Person, and “control” means,
with respect to any Person, the direct or indirect ability to direct or cause
the direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

        “Person” shall mean and include an individual, a partnership, a joint
venture, a corporation, a limited liability company, a trust, an unincorporated
organization, a government, and any other legal entity.

        “Related Party” means (i) the Sellers, (ii) any Affiliate of the Sellers
and (iii) any director, officer or equity holder of any of the Sellers or any
Affiliate of the Sellers.

        4.22  Assets and Services Necessary to Noble Forklift Production. The
Purchased Assets include all property and assets (other than Excluded Assets),
tangible and intangible, and all leases, licenses and other agreements, which
are necessary to permit Buyer to carry on the Noble Forklift Production, or
which are currently used or held for use in the Noble Forklift Production by the
Sellers, in substantially the same manner as conducted during the previous
twelve months.

-15-

--------------------------------------------------------------------------------

        4.23  Product Warranty and Product Liability. Schedule 4.23 contains a
true, correct and complete copy of the standard warranty or warranties for sales
of products or services of the Sellers and a list of any non-standard warranties
by which the Sellers are bound in the Noble Forklift Production, and except as
expressly set forth therein, there are no warranties, deviations from standard
warranties or commitments or obligations with respect to the return, repair,
replacement or re-performance of products or services in the Noble Forklift
Production under which the Sellers could have any Liability. Since January 1,
2001, none of the products and services in the Noble Forklift Production has
been the subject of any replacement, field fix, retrofit, modification or recall
campaign, and to the Sellers’ knowledge, no facts or conditions exist that could
reasonably be expected to result in such a recall campaign.

        4.24  Brokers. Neither the Sellers nor any of its officers, directors,
shareholders, agents or representatives has employed or retained, or have any
liability to, any broker, agent or finder on account of this Agreement or any of
the other Transaction Documents or the transactions contemplated hereby or
thereby.

ARTICLE V.
REPRESENTATIONS AND WARRANTIES OF BUYER

        The Buyer represents and warrants to the Sellers as follows:

        5.01  Organization. Buyer is a corporation duly organized, validly
existing and in good standing in Michigan.

        5.02  Power and Authority. Buyer has the corporate power and authority
to own its properties and assets, to conduct its business as presently conducted
and to execute, deliver and perform the Transaction Documents to which it is a
party.

        5.03  Execution and Enforceability. This Agreement has been, and on the
Closing Date the other Transaction Documents to which Buyer is a party will be,
duly and validly executed and delivered by Buyer and constitutes (or upon such
execution and delivery will constitute) legal, valid and binding obligations of
Buyer enforceable against Buyer in accordance with their respective terms.

        5.04  No Breach, Default, Violation or Consent. The execution, delivery
and performance by Buyer of the Transaction Documents to which it is a party do
not and will not:

  (a) violate Buyer’s charter or bylaws;


  (b) breach or result in a default (or an event which, with the giving of
notice or the passage of time, or both, would constitute a default) under,
require any consent that has not been obtained, result in the creation of any
Lien on any assets of Buyer under or give to others any rights of termination,
acceleration, suspension, revocation, cancellation or amendment of any agreement
to which Buyer is a party or by which Buyer or any of its respective assets is
bound;


  (c) breach or otherwise violate any Governmental Order which names Buyer or is
directed to Buyer or any of its assets;


-16-

--------------------------------------------------------------------------------

  (d) violate any Governmental Rule; or


  (e) require any consent, authorization, approval, exemption or other action
by, or any filing, registration or qualification with, any Person.


        5.05  Brokers. Buyer has not employed or retained, or has any liability
to, any broker, agent or finder on account of this Agreement or any of the other
Transaction Documents or the transactions contemplated hereby or thereby.

ARTICLE VI.
COVENANTS

        6.01   Use of Noble Name. After the Closing, none of the Sellers nor any
Affiliate of the Sellers shall, without the prior written consent of Buyer, make
any use of any name, mark, trade name, trademark, service mark or domain name
incorporating “Noble Forklift,” or any letters, words or phrases confusingly
similar to any of the foregoing, except to the extent necessary for each of the
Sellers to pay its Liabilities, to prepare its Tax Returns and similar reports
and to otherwise wind up and conclude its business. The preceding sentence shall
not limit the right of Noble International, Ltd., a Michigan corporation, to use
the “Noble” name by reason of its status as an Affiliate of the Sellers.

        6.02  Post-Closing Receipts. The Sellers authorize and empower Buyer on
and after the Closing Date to receive and open all mail received by Buyer
relating to the Noble Forklift Production, Purchased Assets or Assumed
Liabilities and to deal with the contents of such communications in any proper
manner. The Sellers shall promptly deliver to Buyer any mail or other
communication received by it on or after the Closing Date relating to the Noble
Forklift Production, Purchased Assets or Assumed Liabilities. Buyer shall
promptly deliver to the Sellers Representative any mail or other communication
received by it on or after the Closing Date relating to the Excluded Assets or
Excluded Liabilities. On or after the Closing Date, if the Sellers receive any
checks or other funds on account of or in respect of the Noble Forklift
Production or Purchased Assets, then the Sellers shall not cash such checks or
deposit such funds into an account controlled by any of the Sellers, and the
Sellers shall promptly forward such checks or funds to Buyer (properly endorsed
for deposit by Buyer). On and after the Closing Date, if Buyer receives any
checks or other funds on account of or in respect of the Excluded Assets, then
Buyer shall not cash such checks or deposit such funds into its account, and
Buyer shall promptly forward such checks or funds to Sellers Representative.
Each Party shall undertake commercially reasonable efforts to ensure that third
parties direct mail and other communications to the proper party or parties
after the Closing.

ARTICLE VII.
CLOSING

        7.01  Closing. The closing of the transactions contemplated hereby
(“Closing”) will take place at the offices of Parent, 7402 W. 100th Place,
Bridgeview, Illinois, simultaneously with the execution and delivery of this
Agreement by the parties unless another place, or date is agreed to in writing
by the parties. The date on which the Closing occurs is referred to herein as
the “Closing Date”.

-17-

--------------------------------------------------------------------------------

        7.02  Documents to be Delivered by the Sellers. At the Closing, the
Sellers shall deliver to the Buyer the following documents, in each case duly
executed or otherwise in proper form:

  (a) Consents and Approvals. Each consent, authorization, approval, exemption,
filing, registration or qualification, if any, listed on Schedule 4.20 hereto or
which are otherwise necessary (under applicable Governmental Rules or otherwise)
for the Sellers to execute, deliver and perform the Transaction.


  (b) Secretary or Manager’s Certificate. A certificate of the Secretary or
Manager, as applicable, of each of the Sellers dated the Closing Date and
certifying (i) that correct and complete copies of its organizational documents
are attached thereto, (ii) that correct and complete copies of each resolution
of its board of directors or managers and members, as applicable, approving the
Transaction Documents and authorizing the execution thereof and the consummation
of the transactions contemplated thereby are attached thereto and (iii) the
incumbency and signatures of the managers or officers of the Sellers, as
applicable, authorized to execute and deliver the Transaction Documents on
behalf of the Sellers.


  (c) Bill of Sale. A bill of sale in form and substance mutually acceptable to
the parties (the “Bill of Sale”).


  (d) Transition Services Agreement. A transition services agreement in form and
substance mutually acceptable to the parties (the “Transition Services
Agreement”).


  (e) Assignment and Assumption. An assignment and assumption agreement in form
and substance mutually acceptable to the parties (the “Assignment and Assumption
Agreement,” together with this Agreement, the Transition Services Agreement and
the Bill of Sale, the “Transaction Documents.”)


  (f) Lease. A lease agreement in substantially the form set forth on Exhibit A.


  (g) Cancellation of Payables. Evidence that the trade payables of Buyer or any
of its subsidiaries constituting the Purchase Price have been cancelled.


  (h) Other Closing Documents. All other agreements, certificates, instruments,
certifications and documents contemplated by this Agreement or reasonably
requested by the Buyer in order to fully consummate the transactions
contemplated by this Agreement and carry out the purposes and intent of this
Agreement.


        7.03  Documents to be Delivered by the Buyer. At the Closing, the Buyer
shall deliver to the Sellers, the following documents, in each case duly
executed or otherwise in proper form:

-18-

--------------------------------------------------------------------------------

  (a) Cancellation of Payables. Evidence that the trade payables or note payable
of any Seller constituting the Purchase Price have been cancelled.


  (b) Secretary’s Certificate. Buyer will have delivered to the Sellers a
certificate of the Secretary of Buyer dated the Closing Date and certifying
(i) that correct and complete copies of its charter and bylaws are attached
thereto, (ii) that correct and complete copies of the resolution of its board of
directors approving the Transaction Documents and authorizing the execution
thereof and the consummation of the transactions contemplated thereby are
attached thereto and (iii) the incumbency and signatures of the officers of
Buyer authorized to execute and deliver the Transaction Documents on behalf of
Buyer.


  (c) Transaction Documents. The Assignment and Assumption Agreement and the
Transition Services Agreement.


  (d) Lease. A lease agreement in substantially the form set forth on Exhibit A.


  (e) Certificate of Resale. An Illinois Department of Revenue Form CRT-61,
Certificate of Resale.


  (f) Other Closing Documents. All other agreements, certificates, instruments,
certifications and documents contemplated by this Agreement or reasonably
requested by the Buyer in order to fully consummate the transactions
contemplated by this Agreement and carry out the purposes and intent of this
Agreement.


ARTICLE VIII.
INDEMNIFICATION

        8.01  Indemnification by the Sellers. Each of the Sellers shall defend,
indemnify and hold harmless the Buyer and its respective equity holders,
directors, officers, employees and agents (each a “Seller Indemnitee”) from and
against any and all claims (including without limitation any investigation,
action or other proceeding, whether instituted by a third party against a Seller
Indemnitee or by a Seller Indemnitee for the purpose of enforcing its rights
hereunder), damages, losses, liabilities, costs and expenses (including without
limitation reasonable attorneys’ fees and court costs including attorneys’ fees
and costs incurred in connection with collecting, investigating or bringing
proceedings to collect the indemnity pursuant to this Section) that constitute,
or arise out of or in connection with:

  (a) inaccuracy, misrepresentation or breach of a representation or warranty of
any of the Sellers under this Agreement (disregarding for purposes of this
Section 8.01(a) any “materiality”, in all material respects”, or similar
qualification contained therein or with respect thereto);


  (b) default by any of the Sellers in the performance or observance of any of
their respective covenants or agreements hereunder or under the Transaction
Documents; or


  (c) any Excluded Liability.


-19-

--------------------------------------------------------------------------------

        8.02  Third-Party Claims. If any investigation, action or other
proceeding (each a “Proceeding”) is initiated against any Seller Indemnitee by
any third party and such Seller Indemnitee intends to seek indemnification from
the Seller (the “Indemnitor”), as applicable, under this Article on account of
its involvement in such Proceeding, then such Seller Indemnitee will give prompt
notice to the applicable Indemnitor of such Proceeding; provided, that the
failure to so notify such Indemnitor will not affect such Indemnitor’s
obligations under this Article, except to the extent the Indemnitor is
prejudiced thereby. Upon receipt of such notice, such Indemnitor may undertake
and control the defense against such Proceeding if the Indemnitor admits that it
has an indemnification obligation hereunder in which case such Indemnitor will
diligently defend against such Proceeding on behalf of such Seller Indemnitee
using counsel reasonably acceptable to such Seller Indemnitee and will pay all
costs, expenses, damages, judgments, awards, penalties and assessments incurred
in connection therewith. With the prior written consent of the Seller
Indemnitee, the Indemnitor may defend against such Proceeding without admitting
that it has an indemnification obligation hereunder, provided, in each case that
if such Indemnitor fails or refuses to conduct such defense, then such Seller
Indemnitee may defend against such Proceeding at such Indemnitor’s expense. Such
Indemnitor or Seller Indemnitee, as applicable, may participate in any
Proceeding being defended against by the other at its own expense, and will not
settle any Proceeding without the prior consent of the other, which consent will
not be unreasonably withheld; provided, that the consent of an Indemnitor is not
required if such Indemnitor failed or refused to defend the Seller Indemnitee in
the Proceeding that is being settled. Such Indemnitor and Seller Indemnitee will
cooperate with each other in the conduct of any such Proceeding.

        8.03  Duration of Certain Indemnification Obligations. Except for claims
involving fraud, as to which claims may be brought without limitation as to time
or amount no claims for indemnification under Section 8.01(a) may be asserted
after the lapse of twenty-four (24) months after the Closing Date, except for
claims arising under Sections 4.01, 4.02, 4.03, 4.04, 4.05, 4.06, 4.07, 4.09,
4.12, 4.17 and 4.23 (collectively, the “Fundamental Representations”), which may
be asserted until sixty (60) days after the lapse of the statute of limitations
to which a particular claim relates.

        8.04  Certain Limitations on the Sellers’ Indemnification Liabilities.
Except for claims involving fraud and claims arising from any breach or
inaccuracy of any of the Fundamental Representations, as to which there shall be
no limit on time or amount:

  (a) the Sellers will not have any indemnification obligation with respect to
individual claims or series of related claims for indemnification under
Section 8.01(a), unless and until the aggregate amount of all such claims
exceeds $75,000, in which case the Seller will be liable for such claims in
excess of $75,000.


  (b) the Sellers’ aggregate indemnification obligations under Section 8.01(a)
shall not exceed $350,000.


        8.05  Joint and Several Liability. The liability of each of the Sellers
for indemnification under this Article VIII shall be joint and several.

-20-

--------------------------------------------------------------------------------

        8.06  Fraud. Notwithstanding anything to the contrary in this Agreement,
the limitations and thresholds set forth in Article VIII shall not apply with
respect to (i) fraud, intentional misrepresentation or willful breach or
misconduct or (ii) any equitable remedy, including a preliminary or permanent
injunction or specific performance.

        8.07  Tax Treatment. Any indemnification payments under this Article
will be treated, for Tax purposes, as adjustments to the Purchase Price.

ARTICLE IX.
GENERAL PROVISIONS

        9.01  Assignment. Neither this Agreement nor any right, interest or
obligation hereunder may be assigned, pledged or otherwise transferred by any
party, whether by operation of law or otherwise, without the prior consent of
the other party or parties.

        9.02  Confidentiality.

  (a) As used in this Section the “Confidential Information” of a party means
all information concerning or related to the business, operations, financial
condition or prospects of such party or any of its Affiliates, regardless of the
form in which such information appears and whether or not such information has
been reduced to a tangible form, and specifically includes (i) all information
regarding the officers, directors, employees, equity holders, customers,
suppliers, distributors, sales representatives and licensees of such party and
its Affiliates, in each case whether present or prospective, (ii) all
inventions, discoveries, trade secrets, processes, techniques, methods,
formulae, ideas and know-how of such party and its Affiliates, (iii) all
financial statements, audit reports, budgets and business plans or forecasts of
such party and its Affiliates and (iv) the Transaction Documents and the
transactions contemplated thereby; provided, that the Confidential Information
of a party does not include (A) information which is or becomes generally known
to the public through no act or omission of the other party and (B) information
which has been or hereafter is lawfully obtained by the other party from a
source other than the party to whom such Confidential Information belongs (or
any of its Affiliates or their respective officers, directors, employees, equity
holders or agents) so long as, in the case of information obtained from a third
party, such third party was or is not, directly or indirectly, subject to an
obligation of confidentiality owed to the party to whom such Confidential
Information belongs or any of its Affiliates at the time such Confidential
Information was or is disclosed to the other party.


  (b) Except as otherwise permitted by subsection (c) below, each party agrees
that it will not, without the prior written consent of the other party, disclose
or use for its own benefit any Confidential Information of any other party.


  (c) Notwithstanding subsection (b) above, each of the parties is permitted to:


  (i) disclose Confidential Information of the other parties to its officers,
directors, employees, equity holders, lenders, agents and Affiliates, but only
to the extent reasonably necessary in order for such party to perform its
obligations and exercise its rights and remedies under this Agreement, and such
party will take all such action as are necessary or desirable in order to ensure
that each of such Persons maintains the confidentiality of any Confidential
Information that is so disclosed;


-21-

--------------------------------------------------------------------------------

  (ii) make additional disclosures of or use for its own benefit Confidential
Information of the other party, but only if and to the extent that such
disclosures or use are specifically contemplated by this Agreement; and


  (iii) disclose Confidential Information of the other party to the extent, but
only to the extent, required by Governmental Rules or the rules and regulations
of any national securities exchange or the Securities and Exchange Commission.


        9.03  Dispute Resolution; Consent to Jurisdiction and Service of
Process; Waiver of Jury Trial.

  (a) Any claim, controversy or dispute arising between the parties with respect
to this Agreement or the other Transaction Documents (a “Dispute”), to the
maximum extent allowed by applicable law, will be submitted to and finally
resolved by binding arbitration. Any party may file a written Demand for
Arbitration with the American Arbitration Association’s Chicago, Illinois
Regional Office, and will send a copy of the Demand for Arbitration to the other
parties. The arbitration will be conducted pursuant to the terms of the Federal
Arbitration Act and the Commercial Arbitration Rules of the American Arbitration
Association, except that discovery may be had in accordance with the Federal
Rules of Civil Procedure. The venue for the arbitration will be Chicago,
Illinois. The arbitration will be conducted before a panel of three arbitrators
selected through the American Arbitration Association’s arbitrator selection
procedures. The arbitrators will promptly meet, fix the time, date and place of
the hearing and notify the parties. The parties will stipulate that the
arbitration hearing will last no longer than five business days. A majority of
the panel will render a decision within ten (10) days of the completion of the
hearing. The panel of arbitrators will promptly transmit an executed copy of its
decision to the parties. The decision of the arbitrators will be final, binding
and conclusive upon the parties. Each party will have the right to have the
decision enforced by any court of competent jurisdiction. Notwithstanding any
other provision of this Section, any Dispute in which a party seeks equitable
relief may be brought as provided in subsection (b) below.


  (b) If, notwithstanding subsection (a) above, any Dispute or enforcement
action is submitted to a court for resolution, then the following provisions
will apply:


  (i) Each party hereby:  (A) irrevocably submits to the exclusive jurisdiction
of any state or federal court sitting in Chicago, Illinoisfor the purposes of
any action or proceeding arising out of or relating to any such Dispute; and
(B) waives and agrees not to assert, by way of motion, as a defense or
otherwise, in any such action or proceeding, any claim that (1) it is not
personally subject to the jurisdiction of such courts, (2) the action or
proceeding is brought in an inconvenient forum or (3) the venue of the action or
proceeding is improper.


-22-

--------------------------------------------------------------------------------

  (ii) Each party agrees that service in person or by certified or registered
United States mail to its address set forth in Section 9.07 constitutes valid in
personam service upon such party and its successors and assigns in any action or
proceeding with respect to any matter as to which it has submitted to
jurisdiction hereunder.


  (iii) The parties waive the right to a trial by jury in any action or
proceeding arising out of or relating to any Dispute.


  (c) The parties acknowledge that this is a commercial transaction, that the
foregoing provisions for arbitration, consent to jurisdiction, service of
process and waiver of jury trial have been read, understood and voluntarily
agreed to by them and that by agreeing to such provisions they are waiving
important legal rights. The obligations of the parties under this Section are
specifically enforceable and will survive any termination of this Agreement.


        9.04  Expenses. Except as otherwise specifically provided herein or in
any other Transaction Document, each party is responsible for such expenses as
it may incur in connection with the negotiation, preparation, execution,
delivery, performance and enforcement of the Transaction Documents.

        9.05  Further Assurances. The parties will from time to time do and
perform such additional acts and execute and deliver such additional documents
and instruments as may be required by applicable Governmental Rules or
reasonably requested by any party to establish, maintain or protect its rights
and remedies or to affect the intents and purposes of this Agreement and the
other Transaction Documents.

        9.06  Knowledge Parties. References in this Agreement to the Sellers’
knowledge or words of similar import mean (i) the actual knowledge of any of the
Sellers’ officers, David Langevin and Lubomir Litchev after reasonable
investigation of the surrounding circumstances; or (ii) the actual knowledge of
the shareholders of the Sellers.

        9.07  Notices. Unless otherwise specifically provided herein, all
notices, consents, requests, demands and other communications required or
permitted hereunder: (a) will be in writing; (b) will be sent by messenger,
certified or registered United States mail, a reliable express delivery service
or telecopier (with a copy sent by one of the foregoing means), charges prepaid
as applicable, to the appropriate address(es) or number(s) set forth below; and
(c) will be deemed to have been given on the date of receipt by the addressee
(or, if the date of receipt is not a business day, on the first business day
after the date of receipt), as evidenced by (i) a receipt executed by the
addressee (or a responsible person in his or her office), the records of the
Person delivering such communication or a notice to the effect that such
addressee refused to claim or accept such communication, if sent by messenger,
United States mail or express delivery service, or (ii) a receipt generated by
the sender’s telecopier showing that such communication was sent to the
appropriate number on a specified date, if sent by telecopier. All such
communications will be sent to the following addresses or numbers, or to such
other addresses or numbers as any party may inform the others by giving five
business days’ prior notice:

-23-

--------------------------------------------------------------------------------

If to the Sellers: If to Buyer:
GT Distribution, LLC
Veri-Tek International, Corp. 7402 West 100th Place 7402 West 100th Place
Bridgeview, IL 60455 Bridgeview, IL 60455 Attn.: Chief Executive Officer Attn.:
Chief Executive Officer FAX No.: (708) 430-4056 FAX No.: (708) 430-4056


with a copy to:

Kristin Skandalaris, Esq.
33 Bloomfield Hills Parkway, Suite 240
Bloomfield Hills, Michigan 48304

        9.08  Publicity. Neither party will make any press release or other
public announcement regarding this Agreement or the other Transaction Documents
or any transaction contemplated hereby or thereby until the text of such release
or announcement has been submitted to the other party and the other party has
approved the same.

        9.09  Miscellaneous. This Agreement: (a) may be amended only by a
writing signed by each of the parties; (b) may be executed in several
counterparts, each of which is deemed an original but all of which constitute
one and the same instrument; (c) together with the other Transaction Documents,
contains the entire agreement of the parties with respect to the transactions
contemplated hereby and thereby and supersedes all prior written and oral
agreements, and all contemporaneous oral agreements, relating to such
transactions; (d) is governed by, and will be construed and enforced in
accordance with, the laws of the State of Illinois, without giving effect to any
conflict of laws rules; and (f) is binding upon, and will inure to the benefit
of, the parties and their respective successors and permitted assigns. The due
performance or observance by a party of any of its obligations under this
Agreement may be waived only by a writing signed by the party against whom
enforcement of such waiver is sought, and any such waiver will be effective only
to the extent specifically set forth in such writing. The waiver by a party of
any breach or violation of any provision of this Agreement will not operate as,
or be construed to be, a waiver of any subsequent breach or violation hereof.
Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction will, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining portions
hereof or affecting the validity or enforceability of such provision in any
other jurisdiction.

-24-

--------------------------------------------------------------------------------


SIGNATURE PAGE TO ASSET PURCHASE AGREEMENT

  SELLERS:  
GT DISTRIBUTION, LLC  

By: /s/ Paul Jarrell  
Title: Vice President, Chief Financial Officer and Secretary  

SCHAEFF LIFT TRUCK INC.  

By: /s/ Paul Jarrell  
Title: Vice President, Chief Financial Officer and Secretary  

CRANE & MACHINERY, INC.  

By: /s/ Paul Jarrell  
Title: Vice President, Chief Financial Officer and Secretary  

BUYER:  
VERI-TEK INTERNATIONAL, CORP.  

By: /s/ Andrew Rooke  
Title: President and Chief Operating Officer



-25-

--------------------------------------------------------------------------------

  BUYER SUBSIDIARIES:  

MANITEX LIFTKING, ULC  

By: /s/ Andrew Rooke  
Title: President and Chief Operating Officer  

MANITEX, INC.  

By: /s/ Andrew Rooke  
Title: President and Chief Operating Officer



-26-

--------------------------------------------------------------------------------


INDEX OF DEFINED TERMS

The following terms are defined in the Agreement on the following page:

Definition Page
CASES  
12-31-06 Balance Sheet 9 
Accounts Receivable 3 
Affiliate 15 
Agreement 1 
Assumed Business Agreements 2 
Assumed Warranty Liabilities 4 
Beneficial Rights 7 
Business Agreements 2 
Business Permits 2 
Buyer 1 
Closing 17 
Closing Date 17 
COBRA 6 
Confidential Information 20 
control 15 
Current Financial Statements 9 
Dispute 21 
Environmental Liabilities 7 
Environmental Rule 7 



-1-

--------------------------------------------------------------------------------

Definition Page
ERISA 6 
Excluded Assets 3 
Excluded Business Agreements 4 
Excluded Liability 5 
Facilities 1 
Financial Statement Date 10 
Financial Statements 9 
Governmental Entities 6 
Hazardous Substance 6 
Indemnitor 20 
Intellectual Property 2 
Inventory 2 
Liability 10 
Liens 12 
Noble Forklift Production 1 
Pension Plan 3 
Person 15 
Proceeding 20 
Purchase Price Allocation 8 
Purchased Assets 1 
Related Party 15 
Seller 1 
Seller Indemnitee 19 
Tax Returns 10 



-2-

--------------------------------------------------------------------------------

Definition Page
Taxes 10 
Transaction Documents 18 
WARN Act 6 
Welfare Plan 3 



-3-

--------------------------------------------------------------------------------


INDEX OF SCHEDULES

  Page
OTHER AUTHORITIES  
Schedule 2.01(a) 2 
Schedule 2.03(g) 5 
Schedule 4.01 8 
Schedule 4.05 9 
Schedule 4.06 9 
Schedule 4.07 10 
Schedule 4.08 11 
Schedule 4.09 11 
Schedule 4.10 12 
Schedule 4.11 12 
Schedule 4.12 12 
Schedule 4.14 13 
Schedule 4.15 13 
Schedule 4.16 13 
Schedule 4.17 13 
Schedule 4.18 13 
Schedule 4.19 14 
Schedule 4.20 14 
Schedule 4.21 15 
Schedule 4.22 17 
Schedule 4.23 15 



-1-